UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ASHU SHUKLA,                                                           :
                                                                       :
                                    Plaintiff,                         :   21-CV-3287 (JMF) (SDA)
                                                                       :
                  -v-                                                  :            ORDER
                                                                       :
APPLE INC., et al.,                                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This case has been assigned to the undersigned. The claims and parties appear to overlap

with those in Shukla v. Deloitte Consulting LLP, No. 19-CV-10578 (AJN) (SDA). Although

these two cases have been assigned to difference District Judges, both cases are designated to the

same Magistrate Judge.

        By separate Order today, the Court is referring this case to the assigned Magistrate Judge

for general pretrial purposes. Magistrate Judges are judges selected by the District Judges to

serve for terms of eight years. Magistrate Judges are highly qualified and very experienced.

        To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster

disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are

willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before the

assigned Magistrate Judge. If the parties consent to having the Magistrate Judge decide the case,

the Magistrate Judge replaces the District Judge, thereby speeding up the resolution of the case

(because only one judge instead of two will be involved in the case). Any appeal from a

Magistrate Judge’s decision following consent is directly to the United States Court of Appeals
for the Second Circuit in the same way that an appeal from a District Judge’s decision would be

taken. By contrast, if the parties do not consent to having the Magistrate Judge decide the case,

the Magistrate Judge will first issue a Report and Recommendation, and the District Judge will

then consider any objections either party has to the Report and Recommendation before a final

judgment is entered, at which point an appeal to the Second Circuit could be taken. The parties

may consider consenting to proceed before the Magistrate Judge both in this case and in

Shukla v. Deloitte Consulting LLP, No. 19-CV-10578 (AJN) (SDA), given Magistrate Judge

Aaron’s familiarity with the issues raised in both cases.

       If both parties consent to proceed before the Magistrate Judge, counsel for Defendant

must, within two weeks of the date on which Defendant enters an appearance, either mail or

email to Furman_NYSDChambers@nysd.uscourts.gov a fully executed Notice, Consent, and

Reference of a Civil Action to a Magistrate Judge form, a copy of which is attached to this Order

(and also available at https://www.nysd.uscourts.gov/node/754). If the Court approves that form,

all further proceedings will then be conducted before the assigned Magistrate Judge rather than

before the undersigned. An information sheet on proceedings before magistrate judges is also

attached to this Order.

       If you do not consent to having the Magistrate Judge decide your case, there will be no

adverse consequences. If either party does not consent to conducting all further proceedings

before the assigned Magistrate Judge, the parties must file a joint letter, within two weeks of the

date on which Defendant enters an appearance advising the Court that the parties do not

consent, but without disclosing the identity of the party or parties who do not consent.




                                                 2
       The Clerk of Court is directed to electronically notify Plaintiff of this order by

transmitting it to Plaintiff’s email address, ashu.shukla@gmail.com.

       SO ORDERED.

Dated: May 27, 2021                                  __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 3
